EXHIBIT 10.1b
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”), entered into this 2nd day of July,
2009, by and between BLINDSPOT ALERT, INC., a Nevada corporation (the
“Employer”), and CLIFTON H. JOLLEY  (“Employee”).
 
WITNESSETH
 
WHEREAS, the Employer desires to employ, and Employee desires to work for
Employer;
 
WHEREAS, the Employer desires to provide fair and reasonable benefits to
Employee on the terms and subject to the conditions set forth in this Agreement;
and
 
WHEREAS, the Employer desires reasonable protection of their confidential
business and customer information which they will develop over the years at
substantial expense and assurance that Employee will not compete with the
Employer for a reasonable period of time after termination of his employment
with the Employer, except as otherwise provided herein.
 
NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
and undertakings herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, each
intending to be legally bound, covenant and agree as follows:
 
1.           Employment.  Upon the terms and subject to the conditions set forth
in this Agreement, the Employer employs Employee as the Employer’s President and
Employee accepts such employment.
 
2.           Positions.  Employee agrees to serve as the Employer’s
President and to perform such duties as may reasonably be assigned to him by the
Employer’s Board of Directors and Employee’s Chief Executive Officer not
inconsistent with the nature of Employee’s position and such duties which are of
the character as those generally associated with such officer’s title.
 
3.           Term.  The term of this Agreement shall begin on the date Employer
purchases the software assets of WQN, Inc. as more fully described in the Asset
Purchase Agreement between the Employer and WQN, Inc. (the “Effective Date”) and
shall end on December 31, 2010; provided, however, that such term shall be
extended automatically for an additional calendar year, unless either party
hereto gives sixty (60) days written notice to the other party not to extend
prior to the end of the calendar year (such term, including any extension
thereof shall herein be referred to as the “Term”).
 
4.           Salary.  Upon Employer achieving $1,000,000 in monthly sales from
the multilevel marketing sales distribution channels, Employee shall receive an
annual salary of Two Hundred Forty Thousand Dollars ($240,000.00) (“Base
Compensation”) payable at regular intervals in accordance with the Employer’s
normal payroll practices in effect from time to time.  Employee shall be
entitled to receive a bonus as determined by Employer’s Board of Directors at
their sole discretion.  Additionally, Employee will be eligible to participate
in Employer’s stock option plan to the same extent as other executives, officers
and employees of Employer, and to receive stock options thereunder in such
amounts and at such times as the Board of Directors may determine in its
discretion.

 
1

--------------------------------------------------------------------------------

 
 
5.           Stock Issuance.  Employee shall receive 1,500,000 shares, subject
to vesting, of Employer’s common stock upon The Effective Date of this
Agreement.
 
These common shares will vest with Employee as follows: (i) 100,000 shares shall
vest upon the Effective Date of this Agreement, (ii) 400,000 shares shall vest
upon Employer reaching $30,000,000 of sales by December 31, 2010; and (iii)
1,000,000 shares shall vest upon Employer reaching $60,000,000 of sales by
December 31, 2011.
 
These common shares shall be restricted and shall bear a standard 1933 Act
legend.
 
6.           Benefit Programs.  During the term of this Agreement, Employee
shall be entitled to participate in or receive benefits (collectively, the
“Benefits”) comparable to the other employees of the Employer, if such benefits
are offered by the Employer.  The foregoing does not obligate the Employer to
provide benefits of any type.
 
7.           General Policies.  All matters relating to the employment of
Employee by the Employer not specifically addressed in this Agreement shall be
subject to the general policies regarding employees of the Employer in effect
from time to time.
 
8.           Termination.  Subject to the respective continuing obligations of
the parties, Employee’s employment by the Employer may be terminated prior to
the expiration of the Term of this Agreement as follows:
 
(a)          The Employer, by action of its Board of Directors and upon written
notice to Employee, may terminate Employee’s employment with the Employer for
cause.  For purposes of this subsection 8(a), “cause” shall be defined as
(i) Employee’s personal dishonesty of a material nature affecting Employee’s
ability to perform his duties under this Agreement, (ii) Employee’s incompetence
in the performance of his duties and obligations under this Agreement,
(iii) Employee’s willful misconduct or gross negligence, (iv) Employee’s breach
of fiduciary duty involving personal profit, (v) Employee’s intentional failure
to perform stated duties, (vi) Employee’s conviction of any criminal offense
which involves dishonesty or breach of trust or conviction of any felony,
(vii) any requirement of a government agency or authority having jurisdiction
over the Employer, (viii) Employer not achieving $30,000,000 of sales by
December 31, 2010; or (ix) any material violation by Employee of any material
provision or covenant of this Agreement not cured by Employee within thirty (30)
days of Employee’s receipt of notice from the Employer of such material
violation.
 
(b)          Employee, by written notice to the Employer, may terminate his
employment with the Employer immediately for good reason.  For purposes of this
subsection 8(b), “good reason” shall be defined as any material violation by the
Employer of any material provision or covenant of this Agreement.

 
2

--------------------------------------------------------------------------------

 

(c)          Employee’s employment with Employer shall terminate in the event of
Employee’s death or disability. For purposes hereof, “disability” shall mean the
physical or mental inability of Employee to perform his obligations hereunder,
provided that notice of any termination by the Employer because of Employee’s
“disability” shall have been given to Employee prior to the full resumption by
him of the performance of such duties.
 
(d)          Nothing contained in this Agreement shall impair, affect or change
any requirements otherwise imposed upon the Employer or Employee by applicable
statute, law, rule, regulation or other legal requirement, including, without
limitation, Employee’s COBRA rights upon termination of employment.
 
9.           Termination Payments.  In the event of termination of Employee’s
employment pursuant to Section 8 hereof, compensation shall continue to be paid
to Employee as follows:
 
(a)          In the event of termination pursuant to subsection 8(a),
compensation provided for herein (including Base Compensation) shall continue to
be paid, and Employee shall continue to participate in the benefit, retirement,
and compensation plans and other perquisites as provided in Sections 6 and 7
hereof, for the lesser of (i) for a period of 3 months after the date set forth
in the notice of termination, or (ii) for a period up to the remaining
Term.  Any benefits payable under insurance, health, retirement and bonus plans
as a result of Employee’s participation in such plans through such date shall be
paid when due under those plans.
 
(b)          In the event of termination pursuant to subsection 8(b),
compensation provided for herein (including Base Compensation) at the rate in
effect at the time of termination shall continue to be paid to Employee and
Employee shall continue to participate in the benefit, retirement and
compensation plans and other perquisites as provided in Sections 6 and 7 hereof,
through the date of termination.  Throughout the period during which Employee’s
compensation shall continue hereunder, the Employer shall continue to contribute
the employer portion toward the cost of such benefits and other perquisites in a
manner consistent with the applicable terms of the governing plan documents and
if applicable, insurance contracts, and otherwise in accordance with the
procedures and policies in place prior to such termination through the date such
payments, benefit coverages and perquisites are to be continued
hereunder.  Payment of compensation during this period, including Base
Compensation, shall be made pursuant to the applicable payroll practices then
utilized by the Employer, and shall terminate on the first payroll payment date
occurring after the date of termination of Employee’s employment.
 
(c)          In the event of termination pursuant to subsection 8(c),
compensation provided for herein (including Base Compensation) shall continue to
be paid and Employee shall continue to participate in the benefit, retirement,
and compensation plans and other perquisites as provided in Sections 6 and 7
hereof in a manner consistent with the applicable terms of the governing plan
documents, (i) in the event of Employee’s death, through the date of death, or
(ii) in the event of Employee’s disability, through the date of proper notice of
disability as required by subsection 8(c).  Any benefits payable under
insurance, health, retirement and bonus plans as a result of the Employer’s
participation in such plans through such date shall be paid when due under those
plans.

 
3

--------------------------------------------------------------------------------

 

10.           Notice of Termination.  Any termination of Employee’s employment
with Employer as contemplated by Section 8 hereof, except in the circumstances
of Employee’s death, shall be communicated by written “Notice of Termination” by
the terminating party to the other party hereto.  Any “Notice of Termination”
pursuant to subsections 8(a), 8(b) or 8(c) shall indicate the specific
provisions of this Agreement relied upon and shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for such
termination.
 
11.           Regulatory Oversight.  All obligations under this Agreement may be
terminated except to the extent determined that the continuation of the
Agreement is necessary for the continued operation of the Employer by order of
any state or federal regulatory agency with supervision of the Employer, unless
stayed by appropriate proceedings, and the Employer shall be under no obligation
to perform any of its obligations hereunder if it is informed in writing by any
state or federal regulatory agency with supervision of the Employer that
performance of its obligations would constitute an unsafe or unsound business
practice.
 
12.           Death.  Should Employee die after termination of his employment
with the Employer while any amounts are payable to him hereunder, this Agreement
shall inure to the benefit of and be enforceable by Employee’s executors,
administrators, heirs, distributees, devisees and legatees and all amounts
payable hereunder shall be paid in accordance with the terms of this Agreement
to Employee’s devisee, legatee or other designee or, if there is no such
designee, to his estate.
 
13.           Notices.  For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been given when delivered or mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:


  If to Employee:         Clifton H. Jolley, Ph.D.
6101 Long Prairie Road, Suite 744-12
Flower Mond, Texas 750028
Facsimile: (877) 575-1086
Clifton@adventcommunications.com

  If to the Employer:    Rowland W. Day II
Chief Executive Officer
Blindspot Alert, Inc.
1 Hampshire Court
Newport Beach, CA 92660
Facsimile: (949) 642-7816
rday@rdaylaw.com

 
or to such other address as either party hereto may have furnished to the other
party in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.

 
4

--------------------------------------------------------------------------------

 

14.           Noncompetition.  Employee covenants that, commencing on Employee’s
termination of employment and ending on the date that is two years after
Employee ceases to be an employee or consultant to Employer or any of its
subsidiaries (the “Noncompetion Period”), Employee shall not, nor shall
Employees affiliates, in any state in which the Employer or any of its
subsidiaries currently conducts or conducted its business (the “Territory”),
engage, either directly or indirectly, as a principal or for such Employee’s own
account or solely or jointly with others, or as an officer, director or a
stockholder in any corporation or joint sock association, in any business that
directly competes with the businesses of the Employer or any of its subsidiaries
(“Compete”).  The foregoing shall not be breached as result of (i) such Employee
ownership or other right to acquire by Employee (or any of its affiliates) of
not more than an aggregate of one percent (1%) of any class of stock or other
securities which are listed on a nationally or internationally recognized stock
exchange or NASDAQ of a person engaged, directly or indirectly, in a business
that competes with the businesses of the Employer or any of its subsidiaries.
 
Upon termination of employment, Employee may be employed by Advent
Communications, Inc.
 
15.           Nonsolicitation.  Employee covenants that, commencing on
Employee’s Termination of Employment and ending on the date that is two years
after Employee ceases to be an employee or consultant to the Employer, or any of
its Subsidiaries, such Employee shall not, and shall cause its affiliates not
to, directly or indirectly, (i) induce or attempt to induce any employee of the
Employer or any of its subsidiaries, or in any way interfere with the
relationship between the Employer or any of its subsidiaries and any employee
thereof; (ii) hire any person who was an employee, independent contractor or
consultant of the Employer or any of its subsidiaries within 180 days after such
person ceased to be an employee, independent contractor or consultant of the
Employer or any of its subsidiaries; (iii) induce or attempt to induce any
referral source or other business relation of the Employer or any of its
subsidiaries to cease doing business with the Employer, or (iv) directly or
indirectly acquire or attempt to acquire an interest in any business relating to
the business of the Employer or any of its subsidiaries and with which the
Employer or any of its subsidiaries has entered into discussions or has
requested and received information relating to the acquisition of such business
by the Employer or any of its subsidiaries in the two-year period immediately
preceding the date of termination of such Employee’s employment with Employer.
 
16.           Non-Disparagement.  Employee covenants that such Employee shall
not, and shall cause its affiliates not to disparage or encourage or induce
others to disparage the Employer or any of its subsidiaries or affiliates or any
of its or their past and present employees, directors, products or
services.  For the purpose of this Agreement, the term “disparage” includes,
without limitation, comments or statements to the press, media or to any third
party with the intent to harm the character or reputation of Employer, its
affiliates, or any employee, consultant, agent, director, distributor,
independent contractor or multilevel participant.
 
17.           Cooperation.  Upon the receipt of reasonable notice by Employee
(including notice on behalf of the Employer by its outside counsel), Employee
agrees that he will respond and provide information with regard to matters in
which he has knowledge as a result of his ownership of and, or, and employment
with Employer, and will provide reasonable assistance to Employer and its
subsidiaries and affiliates and their respective representatives in defense of
any claims that may be made against the Employer or any of its subsidiaries or
affiliates.

 
5

--------------------------------------------------------------------------------

 

18.           Governing Law.  The validity, interpretation, and performance of
this Agreement shall be governed by the laws of the State of California, without
reference to the choice of law principles or rules thereof, except to the extent
that federal law shall be deemed to apply.
 
19.           Employee Confidentiality and Invention Assignment
Agreement.  Employee shall execute the attached Employee Confidentiality and
Invention Assignment Agreement which is incorporated into this Agreement as
Exhibit A.
 
20.           Modification.  No provision of this agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Employer and Employee.  No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a wavier of dissimilar provisions or conditions at the
same or any prior subsequent time.  No agreements or representation, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not set forth expressly in this Agreement.
 
21.           Validity.  The invalidity or unenforceability of any provisions of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement which shall remain in full force and effect.
 
22.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same agreement.
 
23.           Assignment.  This Agreement is personal in nature and neither
party hereto shall, without consent of the other, assign or transfer this
Agreement or any rights or obligations hereunder except as provided in Section
12 above.  Without limiting the foregoing, Employee’s right to receive
compensation hereunder shall not be assignable or transferable, whether by
pledge, creation of a security interest or otherwise, other than a transfer by
his will or by the laws of descent or distribution as set forth in Section 12
hereof, and in the event of any attempted assignment or transfer contrary to
this paragraph, Employer shall have no liability to pay any amounts so attempted
to be assigned or transferred.
 
24.           Enforcement.  If any provision of this Agreement is invalid in
part or in whole, it will be deemed to have been amended, whether as to time,
area covered or otherwise, as and to the extent required for its validity under
applicable law and, as so amended, will be enforceable.  The parties will
execute all documents necessary to evidence such amendment.
 
25.           Arbitration.    Any controversy, dispute or claim of any nature
whatsoever arising out of, in connection with or in relation to this Agreement,
or otherwise involving the parties hereto, including the issue of arbitrability
of any such disputes, will be resolved by binding arbitration before a retired
judge at JAMS in Santa Ana, California.  The prevailing party shall be awarded
its arbitrator, expert and attorney fees, costs and expenses.  Any interim or
final award of the arbitrator may be entered in any court of competent
jurisdiction.

 
6

--------------------------------------------------------------------------------

 

26.           Document Review.  Employer and Employee hereby acknowledge and
agree that each (i) has read this Agreement in its entirety prior to executing
it, (ii) understands the provisions and effects of this Agreement, (iii) has
consulted with such attorneys, accountants and financial and other advisors as
it or he has deemed appropriate in connection with their respective execution of
this Agreement, and (iv) has executed this Agreement voluntarily and
knowingly.  EMPLOYEE HEREBY UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT THIS
AGREEMENT HAS BEEN PREPARED BY LEGAL COUNSEL TO THE EMPLOYER AND THAT HE HAS NOT
RECEIVED ANY ADVICE, COUNSEL OR RECOMMENDATION WITH RESPECT TO THIS AGREEMENT
FROM SUCH COUNSEL.
 
27.           Entire Agreement This Agreement and the Employee Proprietary
Information and Inventions Agreement dated as of the date hereof together with
any understanding or modifications thereof as agreed to in writing by the
parties, shall constitute the entire agreement between the parties hereto.

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused the Agreement to be executed and
delivered as of the date first written above.


EMPLOYER:
 
BLINDSPOT ALERT, INC.
 
By:
   
Rowland W. Day II,
 
Chief Executive Officer
   
EMPLOYEE:
  Clifton H. Jolley


 
8

--------------------------------------------------------------------------------

 

EXHIBIT A


EMPLOYEE CONFIDENTIALITY
AND
INVENTION ASSIGNMENT AGREEMENT


This Employee Confidentiality and Invention Assignment Agreement (the
“Agreement”) is entered into this ___ day of June, 2009 and is by and between
Blindspot Alert, Inc. (the “Company”), and Clifton H. Jolley (the “Employee”).


In consideration of my employment or continued employment by the Company, and
for other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged.  The parties agree as follows:


1.           Employee Acknowledgement.        Employee understand that the
purpose of this Agreement is to make clear that Employee will (a) maintain the
confidentiality of Company’s trade secrets; (b) that Employee will use the
Company’s trade secrets for the exclusive benefit of the Company; (c) any
inventions that Employee creates will be owned by the Company; (d) any prior or
continuing activities that Employee had or has, will be kept separate from the
Company and they will not conflict with the Company’s development of its
proprietary rights; and (e) when and if Employee’s employment terminates with
the Company, Employee will not use Employee’s prior position with the Company to
the detriment of the Company.


2.           Protection of the Company’s Confidential Information.


a.           Confidential Information.      The Company continually obtains,
develops, compiles and owns certain proprietary and confidential information
that has great value in its business (“Confidential Information”). Confidential
Information includes all information which is not generally known to the
Company’s competitors and the public, and which has or could have commercial
value to the Company’s business. It includes not only information disclosed by
the Company (or its customers, affiliates or vendors) to Employee during the
course of Employee’s employment with the Company, but also information developed
or learned by the Employee during the course of Employee’s employment with the
Company, such as Inventions, as defined below. Confidential Information
includes, but is not limited to, the following categories of information:
information regarding the Company’s technology, computer programs, computer
codes, products, product specifications, techniques, inventions, discoveries,
improvements, methods, research, test results, or know-how; information
regarding the Company’s customers’ and vendors’ identities, characteristics,
performance and agreements; information regarding the Company’s affiliates’,
sub-affiliates’ and employees’ characteristics, performances and agreements; and
information regarding the Company’s marketing, multilevel marketing business
sales and business plans, strategies, forecasts, unpublished financial
information, budgets, projections, and efforts. Employee acknowledges that such
information is secret, valuable and owned by the Company and that the Company
has exercised substantial efforts to preserve the information’s secrecy.

 
9

--------------------------------------------------------------------------------

 


b.           Protection of Confidential Information.          During and after
Employee’s employment, Employee agrees to keep confidential, and not to disclose
to any third party or to make any use of Confidential Information of the
Company, except for the benefit of the Company and in the course of Employee’s
employment with the Company.  Employee also agrees not to remove or otherwise
transmit Confidential Information or Inventions (as defined below) from the
premises or possession of the Company without the express prior written consent
of an authorized representative of the Company.  Employee acknowledges that he
or she is aware that the unauthorized disclosure of Confidential Information of
the Company may be highly prejudicial to its interests, an invasion of privacy,
and an improper disclosure of trade secrets.


c.           Third Party Information.  Employee recognizes that the Company has
received and in the future will receive confidential or proprietary information
from third parties subject to a duty on the Company's part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  Employee agrees to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation and to use it as necessary in carrying out work for the
Company consistent with the Company's agreement with such third party.


d.           Prior Obligations.     Employee acknowledges and represents that
Employee is not a party to any agreement or agreements (e.g., non-competition
agreements, non-solicitation of customers agreements, non-solicitation of
employees agreements, confidentiality agreements, inventions agreements, etc.)
with a former employer, or any other person or entity, that may restrict
Employee’s ability to recruit or engage customers or service providers on behalf
of the Company, or otherwise relate to or restrict Employee’s ability to perform
any obligation or responsibility Employee may have to the Company.  Employee
represents and warrants that Employee has returned all property and confidential
information belonging to all prior employers.


e.           Exclusive Employment and Non-Solicitation of Customers, Affiliates,
Sub-Affiliates or Employees. Employee acknowledges the highly confidential
nature of information regarding the Company’s customers, affiliates,
sub-affiliates, employees, agents, independent contractors, suppliers, and
consultants.  The Employee will not during Employee’s employment or within one
year after it ends, without the Company’s express written consent, directly or
indirectly (i) hire, solicit, recruit, or induce to leave the employ of the
Company any employee, agent, independent contractor or consultant of the
Company; (ii) use the Company’s Confidential Information to solicit the business
of any clients or customers of the Company (other than on behalf of the
Company); or (iii) encourage to terminate or alter any relationship between (a)
the Company, and (b) any customer, affiliate, sub-affiliate, employee, agent,
independent contractor, supplier, consultant, or any other person or
company.  During Employee’s employment with the Company, Employee will not do
anything to compete with the Company’s present or contemplated business, nor
will Employee plan or organize any competitive business activity.  The Employee
agrees that such activities would necessarily and inevitably involve disclosure
or use of Confidential Information in violation of this Agreement.

 
10

--------------------------------------------------------------------------------

 


After Employee’s employment, Employee may be employed by Advent Communications,
Inc. which has acted as a consultant to the multi level and direct sales
industries.  If employed by Advent Communications, Inc., Employee shall abide by
all terms of this Agreement.


f.           Prior Inventions and Proprietary Information.            Except as
disclosed on Exhibit A to this Agreement, Employee does not know anything about
the Company’s Confidential Information, other than that which he or she learned
from the Company.  Employee also has disclosed on Exhibit A-1 complete list of
all Inventions and information proprietary to Employee and which Employee wants
to exclude from the application of this Agreement.


3.           Inventions.


a.           Disclosure of Inventions.      Employee will promptly disclose in
writing and deliver to the Company by the 10th day of the month following all
discoveries, developments, designs, enhancements, ideas, improvements,
inventions, software, object codes, source codes, formulas, processes,
techniques, know-how, and data (whether or not patentable or registrable under
copyright or similar statutes) made, conceived, reduced to practice, or learned
by Employee (either alone or jointly with others) during each month of
Employee’s employment, that are related to or useful in the business of the
Company, or which result from tasks assigned to Employee by the Company, or from
the use of premises owned, leased, or otherwise acquired by the Company.  For
the purposes of this Agreement, all of the foregoing are referred to as
Inventions.


b.           Assignment/Ownership of Inventions.         Employee acknowledges
and agrees that all Inventions other than those listed in Exhibit A belong to
and shall be the sole property of the Company and shall be Inventions of the
Company subject to the provisions of this Agreement.  Employee assigns to the
Company all right, title, and interest Employee may have or may acquire in and
to all Inventions.  Employee agrees to sign and deliver to the Company (either
during or subsequent to Employee’s employment) such other documents as the
Company considers desirable to evidence the assignment of all rights of
Employee, if any, in any Inventions to the Company and the Company’s ownership
of such Inventions.  Any provision in this Agreement requiring Employee to
assign rights to an Invention does not apply to any invention that qualifies
under California Labor Code §2870, which section is reproduced in the attached
Written Notification to Employee (Exhibit B-1).


c.           Power of Attorney.       In the event the Company is unable to
secure Employee’s signature on any document necessary to apply for, prosecute,
obtain, or enforce any patent, copyright, or other right to protection relating
to any Invention, whether due to mental or physical incapacity or any other
cause, Employee hereby irrevocably designates and appoints the Company and each
of its duly authorized officers and agents as Employee’s agent and
attorney-in-fact, to act for and in Employee’s behalf and stead to execute and
file any such document and to do all other lawfully permitted acts to further
the prosecution, issuance, and enforcement of patents, copyrights, or other
rights or protections with the same force and effect as if executed and
delivered by the Employee.

 
11

--------------------------------------------------------------------------------

 


4.           Termination of Employment.


a.           Delivery of Documents and Data Upon Termination of
Employment.            In the event of termination (voluntary or otherwise) of
Employee’s employment with the Company, Employee agrees, promptly and without
request, to deliver to and inform the Company of all documents and data
pertaining to Employee’s employment and the Confidential Information and
Inventions of the Company, whether prepared by the Employee or otherwise coming
into Employee’s possession or control, and to sign Exhibit C-1 to this
Agreement.  Employee will not retain any written or other tangible material
containing any information concerning or disclosing any of the Confidential
Information or Inventions of the Company.  Employee recognizes that the
unauthorized taking of any of the Company’s trade secrets is a crime under
California Penal Code § 499(c) and is punishable by imprisonment in state prison
or in a county jail for a time not exceeding one year, or by a fine not
exceeding five thousand dollars ($5,000), or by both such fine and such
imprisonment.  Employee further recognizes that such unauthorized taking of the
Company’s trade secrets also could result in civil liability under California’s
Uniform Trade Secret Act (Civil Code §§ 3426-3426.11), and that willful
misappropriation may result in an award against Employee for triple the amount
of the Company’s damages and the Company’s attorney’s fees in collecting such
damages.


b.           Obligations of Employee After Termination of Employment.          
In the event of termination (voluntary or otherwise) of Employee’s employment
with the Company, Employee will protect the value of the Confidential
Information and Inventions of the Company and will prevent their
misappropriation or disclosure.  Employee will not disclose or use to Employee’s
benefit (or the benefit of any third party) or to the detriment of the Company
any Confidential Information or Invention.


5.           Injunctive Relief.         Because Employee’s breach of this
Agreement may cause the Company irreparable harm for which money is inadequate
compensation, Employee agrees that the Company will be entitled to seek
extraordinary relief in court, including but not limited to temporary
restraining orders, preliminary injunctions and permanent injunctions without
the necessity of posting a bond or other security and in addition to and without
prejudice to any other rights or remedies that the Company may have for a breach
of this Agreement.


6.           Attorney’ Fees.        If any action is necessary to enforce this
Agreement, the prevailing party shall be entitled to recover its attorneys’
fees.


7.           Amendment and Binding Effect.          This Agreement may not be
amended except by an instrument in writing signed by both parties.  This
Agreement shall be binding on the heirs, executors, administrators, and other
legal representatives and assigns of Employee, and is for the benefit of the
Company and its successors and assigns.


8.           Governing Law.       This Agreement shall be governed by the laws
of the State of California.


9.           Entire Understanding. This Agreement expresses the entire
understanding of the parties about the described subject matter, superseding all
prior or contemporaneous oral or written agreements and understanding between
the parties with respect to the subject matter.

 
12

--------------------------------------------------------------------------------

 


10.           Cumulative Remedies.          Each and all of the several rights
and remedies provided for in this Agreement shall be cumulative.  No one right
or remedy shall be exclusive of the others or of any right or remedy allowed in
law or in equity.  No waiver or indulgence by the Company of any failure by
Employee to keep or perform any promise or condition of this Agreement shall be
a waiver of any preceding or succeeding breach of the same or any other promise
or condition.  No waiver by the Company of any right shall be construed as a
waiver of any other right.  Any waiver by the Company or by the Employee must be
in writing and signed by both the Employee, if he or she is seeking to waive any
of Employee’s rights under this Agreement, or by an officer of the Company
(other than the Employee) or some other person duly authorized by the
Company.  The Company shall not be required to give notice to enforce strict
adherence to the terms of this Agreement.


11.           Severability.     If a court finds any provision of this Agreement
invalid or unenforceable as applied to any circumstance, the remainder of this
Agreement and the application of such provision to the other persons or
circumstances shall be interpreted so as best to effect the intent of the
parties hereto.  The parties further agree to replace any such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business, and other
purposes of the void or unenforceable provision.


12.           Employment Terms.     Employee understands that this Agreement is
an integral part of Employee’s contract of employment with the Company.


13.           ADVICE OF COUNSEL.  EMPLOYEE ACKNOWLEDGES THAT, IN EXECUTING THIS
AGREEMENT, EMPLOYEE HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT
LEGAL COUNSEL AND EMPLOYEE HAS READ AND UNDERSTANDS ALL OF THE TERMS AND
PROVISIONS OF THIS AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY
PARTY BY REASON OF THE DRAFTING OR PREPARATION HEREOF.


BLINDSPOT ALERT, INC.
 
EMPLOYEE
         
By:
   
By:
 
Name:
   
Name:
 
Its:
   
Date:
 
Date:
       


 
13

--------------------------------------------------------------------------------

 

EXHIBIT A-1


EMPLOYEE STATEMENT


1.           Confidential Information.       Except as set forth below, I
acknowledge at this time that I know nothing about the business or the
Confidential Information or Inventions of the Company, except information that
has been disclosed to me by the Company (if none, so state):  [specify
information previously known about the Company].


2.           Prior Inventions.       Except as set forth below, I acknowledge at
this time that I have not made or reduced to practice, alone or jointly with
others, any Inventions (if none, so state): [specify inventions].


3.           Conflicting Relationships.     Except as set forth below, I
acknowledge that I have no other current or prior agreements, relationships, or
commitments that conflict with my relationship with the Company under my
Confidentiality and Invention Assignment Agreement (if none, so state): [specify
any conflicts].


Date:
               
Employee’s signature
 




   
Name:
  
 


 
14

--------------------------------------------------------------------------------

 

EXHIBIT B-1


WRITTEN NOTIFICATION TO EMPLOYEE


In accordance with California Labor Code §2872, you are hereby notified that
your Confidentiality and Invention Assignment Agreement does not require you to
assign to the Company an Invention for which no equipment, supplies, facility,
or trade secret information of the Company was used and that was developed
entirely on your own time, and does not relate to the business of the Company or
to the Company’s actual or demonstrably anticipated research or development, or
does not result from any work performed by you for the Company.


Following is the text of California Labor Code §2870:


 
(a)
Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:



(1)       Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer, or


(2)       Result from any work performed by the employee for the employer.


 
(b)
To the extent a provision in an employment agreement purports to require an
employee to assign his invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.



I hereby acknowledge receipt of this written notification.


Date:
               
Employee’s signature
 




   
Name:
  
 


 
15

--------------------------------------------------------------------------------

 

EXHIBIT C-1


TERMINATION CERTIFICATION


This is to certify that I do not have in my possession, nor have I failed to
return, any Confidential Information (as defined in my Confidentiality and
Invention Assignment Agreement with the Company (the “Agreement”) or copies of
such information, or other documents or materials, equipment, or other property
belonging to the Company.


I further certify that I have complied with and will continue to comply with all
of the terms of the Agreement, including the reporting of any Inventions (as
defined in the Agreement) conceived or made by me that are covered by the
Agreement.


I agree that, in compliance with the Agreement, I will preserve as confidential
and not use any Confidential Information, Inventions, or other information that
has or could have commercial value or other utility in the business in which the
Company is engaged or in which it contemplates engaging.  I will not participate
in the unauthorized disclosure or use of information that could be detrimental
to the interests of the Company, whether or not such information is identified
as Confidential Information by the Company.


I further agree that for twelve (12) months from the date of this Certificate, I
shall not either directly or indirectly solicit, induce, recruit or encourage
any of the Company's employees or consultants to terminate their relationship
with the Company, or attempt to solicit, induce, recruit, encourage or take away
employees or consultants of the Company, either for myself or for any other
person or entity. Further, I shall not at any time use any Confidential
Information of the Company to negatively influence any of the Company's clients
or customers from purchasing Company products or services or to solicit or
influence or attempt to influence any client, customer or other person either
directly or indirectly, to direct his or its purchase of products and/or
services to any person, firm, corporation, institution or other entity in
competition with, the business of the Company.


On termination of my employment with the Company I will be employed by
_____________________, and will be working in connection with the following
listed projects:


Date:
               
Employee’s signature
 




   
Name:
  
 



 
16

--------------------------------------------------------------------------------

 
